In this case the defendant was charged with the crime of murder. He was convicted of murder in the first degree, and the punishment was fixed by the jury at imprisonment for life. Defendant has appealed from the judgment and from the order denying a new trial.
The main features of the case presented by the transcript are in all essential respects identical with the facts set forth in the companion case of The People etc. v. Ho Kim You, ante p. 451, [141 P. 950] Crim. No. 456, this day decided. The defense interposed by the defendant in this case was also analibi, and was supported by testimony which varied from the testimony offered by the defense in the case of Ho Kim You only in the particular that Dr. Bernal testified that the defendant Yee Yum was in his office in San Francisco at the hour of eight o'clock on the night of the homicide. The *Page 471 
points presented in this case were all presented in practically identical form in the case of Ho Kim You, and there decided adversely to the defendant. It would serve no useful purpose to review them in detail here.
For the reasons stated in the opinion in the case of Ho Kim You, the judgment and order appealed from in the present case are affirmed.
Richards, J., and Kerrigan, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on June 12, 1914.